

Exhibit 10.51


American Retirement Corporation (the “Company”)


Summary of Director and Executive Officer Compensation




I.  DIRECTOR COMPENSATION. Effective as of January 1, 2006, each non-employee
member of the Board of Directors will receive an annual cash retainer of
$34,000, to be paid in quarterly installments. Each non-employee member of the
Board of Directors will also be entitled to receive an annual cash retainer for
service on each committee of the Board of Directors. Those members serving on
the Executive Committee or Audit Committee will receive an annual committee
retainer of $12,000. Those members serving on the Compensation Committee,
Nominating and Corporate Governance Committee or Quality Assurance Committee
will receive an annual committee retainer of $6,000. The chairs of the Executive
Committee and Audit Committee will receive an additional annual cash retainer of
$6,000 and the chairs of the Compensation Committee, Nominating and Corporate
Governance Committee and Quality Assurance Committee will receive an additional
annual cash retainer of $3,000. Effective as of January 1, 2006, members of the
Board of Directors will no longer be entitled to receive fees for attending or
participating telephonically in board and committee meetings. Directors who are
employees of, or paid consultants to, the Company do not receive additional
compensation for serving as directors of the Company.


In addition to cash compensation, non-employee directors receive options to
purchase shares of common stock pursuant to the Company’s 1997 Stock Incentive
Plan. On the date of each annual meeting of the shareholders of the Company,
each non-employee director who will continue as a director following such
meeting automatically receives an option to purchase 3,000 shares of common
stock. Such options vest with respect to all 3,000 shares on the date of the
next annual meeting of shareholders. All options automatically granted to a
non-employee director enable the optionees to purchase shares of common stock at
the fair market value of the common stock on the date of grant. The terms of the
options are ten years from the date of grant. The exercise price may be paid in
cash, shares of common stock previously owned by the director, or a combination
thereof.


II.  EXECUTIVE OFFICER COMPENSATION. The following table sets forth the current
base salaries provided to the Company’s Chief Executive Officer and four most
highly compensated executive officers.




Executive Officer
 
Current Salary 
 
W. E. Sheriff
 
 
$450,000
Gregory B. Richard
 
$240,000
Bryan D. Richardson
 
$240,000
H. Todd Kaestner
 
$235,000
George T. Hicks
 
$230,000

 

--------------------------------------------------------------------------------


 
 
In addition to their base salaries, the Company’s Chief Executive Officer and
four most highly compensated executive officers are also eligible to:



 
·
receive cash bonuses under the Company’s Officer’s Incentive Compensation Plan,
a copy of which has been filed as Exhibit 10.__ to the Company’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2005;
       
·
participate in the Company’s long-term incentive program, which currently
involves the award of restricted stock and stock options pursuant to the
Company’s 1997 Stock Incentive Plan;
       
·
participate in the Company’s Deferred Compensation Plan and/or Supplemental
Executive Retirement Plan;
       
·
participate in the Company’s broad-based benefit programs generally available to
its salaried employees, including health, disability and life insurance programs
and 401(k) Plan.



ADDITIONAL INFORMATION
 
The foregoing information is summary in nature. Additional information regarding
director and named executive officer compensation will be provided in the
Company’s proxy statement to be filed in connection with the 2006 annual meeting
of shareholders.